PER CURIAM.
Paul Slania was injured on June 28, 1924, when a tornado struck the northern section of Lorain. Slanina was employed by the City of Lorain and was working in the course of his employment at the time of the tornado which caused his injuries. He made a claim for compensation to the Industrial Commission which was rejected. The Lorain Common Pleas on appeal allowed the claim for compensation.
Error was prosecuted and the Commission contended that it was the intention of the framers of the amendment and of the statute, o provide for compensation only to one whose injury was the result of or connected with the employment, and would not cover any case which had its cause outside of the employment, and would not cover any case which had its cause outside of the employment, although the employe may at the time have been engaged in doing the work of his employer in the usual way. 95 OS. 247.
The Court of Appeals in reversing the Common Pleas, held:
1. The injury was caused by “the forces of nature,” wholly disconnected with the employment, and the causative danger was not peculiar to the, work and was common to the neighborhood.
2. It is not enough that the injured employe be present at the place of the accident, because of his employment, to recover compensation, unless the injury itself has some causal connection with the employment. 102 OS. 1.
Attorneys — Edward C. Turner, Atty. Gen., and R. R. Zurmehlv, Asst. Atty. Gen., Columbus; D. A. Baird. Pros. Atty.. and R. F. Van-dermark, Asst. Pros. Atty., Elyria, for Commission; G. A. Resek and Meyer Gordon, Lo-rain, for Slanina.
3.The judgment of the lower court is reversed and this judgment of reversal being in conflict with a judgment upon the same question by another Court of Appeals. (32 O. C. Á. 265) the record in this case is certified to the Supreme Court for review and final determination.
Judgment reversed and certified to Supreme Court.
(Washburn, PJ., and Funk & Pardee, JJ., concur.)